Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Jan. 20, 2022 including a new title which provides informative value in classifying and searching.   
	Thank you.

Applicant's arguments with respect to the previously held drawing objection have been fully considered and are persuasive.  
Previously held objection to the drawings is withdrawn.

Applicant's arguments with respect to the 35 U.S.C 112(b) rejection of Claim 5 have been fully considered and are persuasive.  
Previously held 35 U.S.C 112(b) rejection is withdrawn.

Reasons for Allowance
Claims 1-7 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a terminal that includes two terminal pieces, each terminal piece comprising a connection portion formed on one end side in a length direction which is connected to a contact portion formed on another end side in the length direction by a spring portion that is bent in a crank shape, as defined in the specification; the two terminal pieces are disposed such that at least parts of the spring portions overlap via a gap in a direction perpendicular to a surface of the spring portion in conjunction with ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833